SAVOY, Judge.
The appellant did not appear in person or through counsel when this case was called for argument on the date it had been docketed for hearing, nor was any brief filed on her behalf. The appeal is therefore considered abandoned, and it will accordingly be dismissed. Rule VII, Section 4(b), Uniform Rules of the Courts of Appeal (1960), 8 LSA-R.S.; Allen v. Cuba, La.App. 3 Cir., 125 So.2d 429, and the authorities therein cited. The costs of this appeal are assessed against the defendant-appellant. LSA-C.C.P. art. 2164.
Appeal dismissed.